Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 1 of 27 PageID 3199




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 LIZNELIA BAEZ, on behalf of herself
 and all others similarly situated,

 Plaintiff,
                                                       Case No.: 6:15-cv-1043-Orl-40TBS
 v.

 LTD FINANCIAL SERVICES, L.P.,

 Defendant.
 _________________________________________/

        PLAINTIFF’S RENEWED MOTION FOR ATTORNEYS’ FEES, COSTS, AND
      INCENTIVE AWARD AND MEMORANDUM OF LAW IN SUPPORT OF MOTION

         Pursuant to Rule 54(d)(2) of the Federal Rules of Civil Procedure, Plaintiff Liznelia

 Baez, moves this Court for an award of attorneys’ fees and expenses payable by Defendants LTD

 Financial Services, L.P. pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

 §1692k(a)(3). Plaintiff also moves this Court for a class representative incentive award of

 $2,500.00 to Liznelia Baez, payable from the statutory damages awarded to the Class. The

 following is stated in support thereof.

         1.     On June 15, 2015 Plaintiff commenced this class action alleging Defendants

 violated the FDCPA. (DE 1)

         2.     Plaintiff's Motion for Class Certification and supporting documents were filed

 November 20, 2015. (DE 21)

         3.     By Order of June 9, 2016 the Court granted Plaintiff’s Motion for Class

 Certification in part. (DE 36)

         4.     The case proceeded to trial, and was tried before a jury on May 8, 2017. A verdict

 was rendered in favor of Plaintiff and the certified Class.
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 2 of 27 PageID 3200




        5.      Final judgment was entered by this Court on June 2, 2017, in favor of Plaintiff

 and the certified class. (DE 134)

        6.      The Order of Final Judgment ordered that any motion for attorney’s fee and

 expenses, for any class representative incentive award, and any bill of costs shall be filed within

 fourteen (14) days of the date of the Final Judgment. Plaintiff now files this Motion in response

 to the Order of Final Judgment.

        7.      Defendant appealed the Order of Final Judgment to the Eleventh Circuit Court of

 Appeals, and on December 7, 2018, the judgment of this Court was affirmed. The mandate was

 issued on January 7, 2019. (DE 172). Pursuant to this Court’s Order of January 24, 2018 (DE

 170), Plaintiff was granted leave to refile her motion for attorneys’ fees and affidavits no later

 than fourteen (14) days after entry of a mandate by the Court of Appeals.

        8.      Plaintiff and the Class are represented by attorneys Brian W. Warwick, Janet R.

 Varnell, and David K. Lietz, and were previously represented by attorney Steven T. Simmons, Jr.

        9.      Plaintiff’s attorney Brian W. Warwick expended a total of 199.50 hours on behalf

 of Plaintiff through January 19, 2019. See Exhibit A (“Varnell & Warwick Timesheet”). Mr.

 Warwick seeks an hourly rate of $500.00 for time expended on the matter, making his lodestar

 $99,750.00 (199.50 hours x $500/hr. = $99,750.00). See Exhibit B (Warwick Decl. ¶11). Mr.

 Warwick also seeks reimbursement for his firm’s litigation expenses of $23,042.22 through

 January 19, 2019. Warwick Decl., ¶16. Mr. Warwick requests an award of $122,792.22 for his

 time and expenses through January 19, 2019.

        10.     Plaintiff’s attorney Janet R. Varnell expended a total of 120 hours through January

 19, 2019 on behalf of Plaintiff and the certified Class. See Exhibit A. The hourly rate for the

 services provided by Ms. Varnell is $500 per hour. See Exhibit C (“Varnell Decl.”). The total


                                                 2
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 3 of 27 PageID 3201




 lodestar calculation for the services of Ms. Varnell is $60,000.00 (120 hours x $500/hr. =

 $60,000.00). Ms. Varnell requests an award of $60,000.00 for her time through January 19,

 2019.

         11.    Plaintiff’s attorney David K. Lietz expended a total of 165.60 hours through

 January 19, 2019 on behalf of Plaintiff and the certified Class. See Exhibit A. The hourly rate for

 the services provided by Mr. Lietz is $500 per hour. Exhibit D (“Lietz Decl.”), filed herewith.

 The total lodestar calculation for the services of Mr. Lietz is $82,800.00 (165.60 hours x $500/hr.

 = $82,800.00). Mr. Lietz requests an award of $82,800.00 for his time through January 19, 2019.

         12.    Former Plaintiff’s attorney Steven T. Simmons, Jr. expended a total of 34.60

 hours through June 16, 2017 on behalf of Plaintiff and the certified Class, while he was an

 employee of Varnell & Warwick, P.A. See Exhibit A. The hourly rate for the services provided

 by Mr. Simmons is $300 per hour. The total lodestar calculation for the services of Mr. Simmons

 is $10,380.00 (34.60 hours x $300/hr. = $10,380.00). Varnell & Warwick requests an award of

 $10,380.00 for Mr. Simmons’ time through June 16, 2017.

         13.    The lodestar calculation for Varnell & Warwick paralegal Karen Stroly is 4.8

 hours x $150/hour) $720.00. See Exhibit A.

         14.    As set forth more fully in the attached Memorandum of Law, Class Counsel

 requests an award of $253,650.00 in attorneys’ fees and $23,042.22 in costs for a total of

 $276,692.00 for their time and litigation costs reasonably incurred through January 19, 2019.

         15.    Plaintiff also requests a class representative incentive award of $2,500.00 for

 Liznelia Baez, to be paid out of the statutory damages awarded to the Class.




                                                 3
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 4 of 27 PageID 3202




                                   MEMORANDUM OF LAW

        The FDCPA provides that reasonable attorneys' fees and other litigation costs may be

 awarded in any “successful action.” Because the jury determined that Defendant violated three

 separate sections of the FDCPA (1692(e)(2), 1692(e)(10), and 1692(f)) and awarded the statutory

 maximum to Plaintiff and the class, this case must be considered to be a “successful action” and

 Class Counsel is entitled to reasonable attorney fees and costs. Plaintiff seeks $253,650.00 in

 attorney fees and $23,042.22 in litigation costs in connection with this action.

        I.      PLAINTIFF IS ENTITLTED TO ATTORNEY FEES AND COSTS UNDER
                THE FDCPA.

        The Fair Debt Collection Practices Act requires the payment of costs and reasonable

 attorney’s fees to a successful consumer. The Act provides:

                [a]ny debt collector who fails to comply with any provision of this
                subchapter . . . is liable to such person in an amount equal to the
                sum of--[actual damages] [statutory damages] and (3) in the case
                of any successful action to enforce the foregoing liability, the costs
                of the action, together with a reasonable attorney's fee as
                determined by the court.

 15 U.S.C. §1692k(a)(3).

        In litigation pursuant to the Fair Debt Collection Practices Act, “the award of attorney's

 fees to plaintiffs for a debt collector's violation of ‘any provision’ of the FDCPA is mandatory."

 Pipiles v. Credit Bureau of Lockport, Inc., 886 F.2d 22, 28 (2d Cir. 1989), citing Emanuel v.

 American Credit Exchange, 870 F.2d 805, 809 (2d Cir. 1989). “The FDCPA’s statutory language

 makes an award of fees mandatory.” Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 978

 (9 Cir. th 2008) (Camacho II) (citation omitted).

        Given the structure of the section, attorney’s fees should not be construed as a special or

 discretionary remedy; rather, the Act mandates an award of attorney’s fees as a means of



                                                  4
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 5 of 27 PageID 3203




 fulfilling Congress's intent that the Act should be enforced by debtors acting as private attorneys

 in general. Graziano v. Harrison, 950 F.2d 107, 113 (3d Cir. 1991). See also DeJesus v. Banco

 Popular de Puerto Rico, 918 F.2d 232, 235 (1st Cir. 1990). Similar to an award of attorneys' fees

 in civil rights cases, an award of fees in FDCPA cases should encourage the bringing of

 meritorious claims which might otherwise be abandoned and ensure effective access to the

 judicial process. City of Riverside v. Rivera, 477 U.S. 561, 578, 106 S. Ct. 2686, 91 L. Ed. 2d

 466 (1986) (rejecting the rule of proportionality in determining and awarding attorneys' fees in §

 1983 claims); Hensley v. Eckerhart, 461 U.S. 424, 429, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983).

        II.     PLAINTIFF’S REQUESTED LODESTAR IS REASONABLE

        The lodestar method is used to determine the amount of reasonable attorneys' fees "by

 multiplying the number of hours reasonably expended on the litigation times a reasonable hourly

 rate." Blum v. Stenson, 465 U.S. 886, 888, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984); Bivins v.

 Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (per curiam). “In determining what is a

 ‘reasonable’ hourly rate and what number of compensable hours is ‘reasonable,’ the court is to

 consider the 12 factors enumerated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714

 (5th Cir. 1974).” Bivins, 548 F.3d at 13501; see also Dikeman v. Progressive Exp. Ins. Co., 312

 F. App’x 168, 172 (11th Cir. 2008).

        “A ‘reasonable attorney's fee’ is a matter that is committed to the sound discretion of a

 trial judge, see 42 U.S.C. § 1988 (permitting court, ‘in its discretion,’ to award fees), but the

 1
   As stated in Bivins, those 12 factors are: (1) the time and labor required; (2) the novelty and
 difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4) the
 preclusion of employment by the attorney due to acceptance of the case; (5) the customary fee;
 (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the
 circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,
 and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
 professional relationship with the client; and (12) awards in similar cases. Bivins, 548 F.3d at
 1350 n.2 (citing Johnson, 488 F.2d at 717-19).
                                                   5
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 6 of 27 PageID 3204




 judge's discretion is not unlimited.” Perdue v. Kenny, 559 U.S. 542, 554 130 S.Ct. 1662, 1673

 (2010) “[W]hen . . . the applicant for a fee has carried his burden of showing that the claimed

 rate and number of hours [spent] are reasonable, the [lodestar calculation] is presumed to be the

 reasonable fee contemplated” by a statute. Blum, 465 U.S. at 897.

        The amount becomes the “lodestar” that can then be adjusted upwards or downwards,

 again using the Johnson factors. Hensley, 461 U.S. at 433-34, 103 S.Ct. at 1939-40. “Although

 the ‘lodestar’ method effectively replaced the Johnson balancing test previously employed in the

 Eleventh Circuit, courts still consider the twelve factors left over from the balancing test in

 determining the lodestar amount.” Zachloul v. Fair Debt Collections and Outsourcing, 2010 WL

 1730789, at *1 (M.D. Fla. 2010).

        One of the first steps in any lodestar analysis is for the court to determine the reasonable

 hourly rates of counsel. To this end, Class Counsel submits six pieces of evidence to support the

 requested hourly rate of $500 for each of the three experienced class action lawyers representing

 the class in this matter. First, the contemporaneous time records of the Plaintiff’s attorneys are

 submitted. Exhibit A. Second, the Declaration of Brian W. Warwick details the experience of

 the lawyers at Varnell & Warwick, PA. (Exhibit B). The firm is relatively unique in that if

 focuses almost exclusively on consumer class actions and other types of complex consumer

 litigation. Id. at ¶ 2. It has been appointed to act as Class Counsel in more than 45 class actions

 during the firm’s 18 years in existence. Id. at ¶ 11. The firm also has extensive appellate

 experience on class action and other complex matters in numerous state and federal courts of

 appeal. Id. at ¶ 15. In fact, the firm is currently litigating whether a third-party counterclaim

 defendant can remove a state court class action counterclaim to federal court under the Class

 Action Fairness Act before the Supreme Court of the United States. Home Depot USA v.



                                                 6
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 7 of 27 PageID 3205




 Jackson, 880 F.3d 165 (4th Cir. 2018) (Supreme Court No. 17-1471). With only four lawyers,

 the firm practices nationally and continues to litigate cases as far away as Alaska and California.

 Id. at ¶¶ 2, 6, 10. The firm has never been found not to be adequate class counsel.

        Mr. Warwick has been practicing for 19 years within the area of complex consumer

 litigation, has acted as Lead Counsel in numerous class actions, and has been a regular speaker

 on class action issues for National Consumer Law Center. Id. at ¶ 8. Ms. Varnell has been

 practicing for 24 years in consumer law and has further contributed significantly to protecting

 consumers through her work with various organizations. She is the former Chairman of the

 Florida Consumer Protection Law Committee of the Florida Bar, and a former co-Chairman for

 the National Association of Consumer Advocates. Id. at ¶ 13. She currently serves on the

 Partner’s Counsel for the National Consumer Law Center, on the Board of Directors of Public

 Justice. Id. at ¶ 14. Mr. Lietz has been practicing consumer law for over 27 years and is a

 graduate of Georgetown University Law Center. Id. at ¶ 15.

        There are few Florida law firms with this level of commitment to consumer rights. In

 2018, Mr. Warwick and Ms. Varnell were recipients of the 2018 Trial Lawyer of the Year Award

 from the Public Justice Foundation in Washington, D.C. The award was presented for the firm’s

 work against the payday loan industry in the matter of Inetianbor v. CashCall and John Paul

 Reddam, United Stated District Court, Southern District of Florida, 13-60066 – CIV – COHN –

 Seltzer. The complex issues in that matter involved the sovereignty of companies using Indian

 tribes to provide internet loans at interest rates as high as 300% and defeating a sham arbitration

 provision. The litigation included one appeal to the Eleventh Circuit and a petition for review to

 the Supreme Court, and defeating a substandard national settlement in North Dakota, before

 ultimately being settled in conjunction with the Florida Attorney General’s office.



                                                  7
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 8 of 27 PageID 3206




         The third and fourth pieces of evidence presented by Class Counsel are two Declarations

 of John Yanchunis of Morgan & Morgan’s Complex Litigation Group. (Exhibits E and F). The

 Morgan firm needs no introduction to this Court as it is one of the largest and most successful

 plaintiff law firms in the United States. With more than 450 attorneys working through offices in

 14 states, the firm litigates complex cases nationally, including the Middle District of Florida. Id.

 at ¶ 2. The first Yanchunis declaration was submitted in connection with Class Counsel’s initial

 Motion for Attorneys’ Fees. DE 138, 139, 139-2, and 141. Mr. Yanchunis reviewed the docket

 and the specific filings in this matter and concluded that the time spent by Class Counsel through

 trial was reasonable, in his experience. Id. at ¶16. Specifically, Mr. Yanchunis states:

                 Based upon my review of the file and other materials, and the legal
                 and practical challenges of the case where it appeared that little
                 quarter was given by Defendant, Class Counsel was able to
                 achieve a very favorable result, first in seeking certification of the
                 class, and then in the trial of the case to verdict. For these reasons,
                 based on my personal experiences and knowledge of this area of
                 the practice, it is my opinion that the hourly rates of Class Counsel,
                 $500 per hour for Ms. Varnell and Messrs. Warwick and Dietz,
                 and $300 per hour for Steven Simmons, (if not under the market)
                 and the amount of time expended litigating this case, 388.90 as of
                 June 2, 2017, is very reasonable and commensurate with the results
                 obtained.
 Id. at ¶ 16.
         Attached hereto as Exhibit F is a second declaration of John Yanchunis, one submitted in

 November 2018 to this Court in an FDCPA class action proposed settlement. As both the

 Morgan firm and Varnell & Warwick litigate similar cases, Mr. Yanchunis is familiar with the

 work product produced by Class Counsel and believes “in [his] professional opinion, they are

 stellar lawyers who practice with the highest degree of professionalism and pursue cases they

 undertake with passion.” Id. at ¶ 12. Mr. Yanchunis also affirmed the reasonableness of the

 hourly rates:


                                                   8
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 9 of 27 PageID 3207




        It is my opinion, based upon my knowledge of the skills, experience and
        accomplishments of Brian W. Warwick (who has practiced for 19 years) and
        Janet R. Varnell (who has practice for 23 years) that their requested hourly rate of
        $500.00 is reasonable for lawyers of their caliber who practice in this area of
        litigation in this District, as well as around the Country, for an FDCPA/FCCPA
        class action. If anything, their rates are below what other lawyers are being
        awarded in similar class actions around the country and certainly within the
        Middle District of Florida.

 Id. at ¶ 14. If the Morgan firm were to have litigated this matter, the stated hourly rate for Mr.

 Yanchunis would have been $950 per hour. Id. at ¶ 11.

        The Declaration of James C. Hauser is the fifth piece of evidence submitted in support of

 the hourly rate requested by Class Counsel. (Exhibit G). Mr. Hauser is a Florida lawyer, former

 Circuit Court Judge, and author of “Attorney’s Fees in Florida.” Id. at ¶ 3-5. Mr. Hauser is a

 recognized expert on attorney’s fees in Florida. He is a frequent lecturer before the bench, Bar

 and public on the subject of attorney’s fees. He is a graduate of Boston University School of Law

 and the Wharton School of Finance at the University of Pennsylvania. While Mr. Hauser’s

 specific analysis relates to Varnell & Warwick’s work on another, similar FDCPA case, his

 analysis of the reasonableness of the hourly rates sought is germane to this motion Id. at pp. 4-8.

        The final declaration submitted by Class Counsel in support of their hourly rate is from

 Ira Rheingold, Director of the National Association of Consumer Advocates (“NACA”). (Exhibit

 H). As the leader of a national organization comprised of the nation’s best consumer lawyers,

 Mr. Rheingold is uniquely aware of the qualities and capabilities of the consumer protection bar.

 Because the reputation and experience of counsel within the community is relevant to their

 hourly rate, Mr. Rheingold states that, in his opinion, Varnell & Warwick are some of the “most

 ethical, experienced and sophisticated attorneys in the consumer protection bar.” Id.

        In addition to the supporting declarations, the hourly rate of $500 per hour has been

 deemed reasonable in a variety of different cases in the Middle District. See e.g. Collier County,

                                                   9
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 10 of 27 PageID 3208




  a political subdivision of the State of Fla. v. RTG, LLC, No. 2:17-CV-14-FTM-38CM, 2018 WL

  5300200, at *6–7 (M.D. Fla. Oct. 10, 2018), report and recommendation adopted sub nom.

  Collier Cty. v. RTG, LLC, No. 2:17-CV-14-FTM- 38CM, 2018 WL 5293002 (M.D. Fla. Oct. 25,

  2018) ($500 per hour reasonable in eminent domain case); Universal Physician Servs., LLC v.

  Zotto, No. 8:16-CV-1274-T-36JSS, 2017 WL 2560024, at *2 (M.D. Fla. May 24, 2017), report

  and recommendation adopted, No. 8:16-CV-1274-T-36JSS, 2017 WL 2538190 (M.D. Fla. June

  12, 2017) ($500 per hour reasonable in business litigation); Diperna v. GEICO Gen. Ins. Co.,

  No. 612CV687ORL36KRS, 2016 WL 7246094, at *4 (M.D. Fla. June 27, 2016)(reasonable

  hourly rate of $550.00 in bad faith insurance case); Smith v. City of New Smyrna Beach, No.

  611CV1110ORL37KRS, 2015 WL 13738777, at *3 (M.D. Fla. Apr. 24, 2015), report and

  recommendation adopted sub nom 2015 WL 13738776 (M.D. Fla. May 20, 2015) ($500 Hourly

  Rates for Title VII sexual harassment case reasonable); ); Lumpuy v. Scottsdale Ins. Co., No.

  8:11-CV-2455-T-24, 2015 WL 1708875, at *2 (M.D. Fla. Apr. 15, 2015) ($500 per hour is

  reasonable in breach of contract action); Chawla v. Starbucks Coffee Co., Case No. 8:10-cv-457-

  27AEP, at Docs. 12, 13 (M.D. Fla. Feb. 8, 2011).

         Further, the Johnson factors also support the proposed hourly rate to Class Counsel.

         1. The time and labor required.

         As set forth in the attached detailed time records and Declarations, Class Counsel spent

  more than 524.50 hours on this matter, which is appropriate for a FDCPA class action that was

  tried to jury and then appealed. (See Exhibit A, Contemporaneous Time Records). There are

  four factors adding to the time and expense in this matter. First, the theory on which suit was

  brought was relatively novel which is discussed in section 2 below. Second, LTD filed several

  dispositive motions and motions for rehearing that drove up the time substantially. Third, the



                                                 10
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 11 of 27 PageID 3209




  class action had to be tried to a jury, which is rare for any class action. Fourth, Class Counsel

  successfully briefed and argued the case on appeal to the Eleventh Circuit.

         2. The novelty and difficulty of the questions.

         Until the Seventh Circuit’s decision in Pantoja v. Portfolio Recovery Assocs., LLC, 852

  F.3d 679, 685 (7th Cir. 2017), there was no published decision holding that a failure to warn the

  consumer about the potential ramifications of making partial payment on time-barred debts could

  violate the FDCPA. As a result, drafting this theory into a Complaint that would withstand

  scrutiny without the guidance from previous litigation made this matter more difficult and time

  consuming than most FDCPA letter violation cases. Further, FDCPA letter cases are often per

  se violations which can be readily determined from a simple review of the letter. Here, the

  theory was based on an absence of information in the letter, which made it much more difficult

  to prove and riskier to litigate. Accordingly, the lodestar should reflect that this matter took

  more time and required more expertise in FDCPA litigation than more traditional FDCPA cases.

         3. The skill requisite to perform the legal services properly.

         In addition to knowing and understanding the complexities of a novel FDCPA claim, this

  case also required counsel to know how to properly certify and try a consumer class action.

  Accordingly, the hourly rate that should be applied here should be consistent with other

  consumer class action cases litigated in this District, as opposed to individual FDCPA cases.

  Moreover, the skills required to try this case to a jury were also required in this action. When the

  complexities of the theory, the class action component and the trial are considered, this case

  should be considered to be at the high end of difficultly for consumer protection type cases.

         In addition to needing class action litigation skills and trial lawyer skills, bringing this

  case to a final successful conclusion also required Class Counsel to utilize their appellate



                                                  11
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 12 of 27 PageID 3210




  advocacy skills. Appellate advocacy requires yet another set of skills, as evidenced by the

  commonly known fact that there are many dedicated appellate practice groups with the American

  Lawyer Top 100 law firms, and many more boutique appellate law firms.

         4. The preclusion of other employment.

         The time spent on this case was not, and could not be, spent at the same time on other

  matters. Through the time of the appellate oral argument, the law firm of Varnell & Warwick,

  PA only employed three lawyers. Obviously, the hours reflect that at times all three lawyers

  were working exclusively on this matter. With such a relatively small firm, there are substantial

  opportunity costs in preparing the necessary documentation and briefing to present a federal

  class action case to the Court. The time expended on Plaintiff’s behalf by Class Counsel was

  time which would have been spent on other matters had this case not been filed or litigated

  extensively. It is impossible for Plaintiff’s counsel to determine what other cases may have been

  precluded due to their representation of Ms. Baez and the class, but it is clear that the hours spent

  on this case would have been expended on other matters.

         5. The customary fee for like work in the community.

         Class Counsel’s time and rates are well within the range of similar work. First, the

  declarations submitted in support of this motion and the case law cited show that the hourly rates

  sought are reasonable. Class Counsel also shows this Court the “United States Consumer Law

  Attorney Fee Survey Report 2015-2016.” (Exhibit I). This report is the only one of its kind, and

  has been used in more than 35 jurisdictions, including state and federal courts, the U.S. Court of

  Federal Claims, the U.S. Department of Justice, the U.S. Department of Labor, and the American

  Arbitration Association to determine reasonable attorney fee rates, resulting in more than $7.9

  million in awards across the United States.



                                                   12
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 13 of 27 PageID 3211




          In Santarlas v. Steube, 8:15-CV-01311, 2017 US. Dist. Lexis 383 (M.D. Fla. 2017),

  Judge Whittemore approved the use of the Consumer Law Report when approving prevailing

  party attorney fees in an individual claim under the Driver’s Privacy Protection Act, 18 USC §

  2724.

                 The reasonableness of the hourly rates is further supported by the
                 United States Consumer Law Attorney Fee Survey Report 2013-
                 2014 conducted by Ronald L. Burdge, Esq. reflecting average
                 hourly rates for attorneys practicing consumer law in Tampa,
                 Florida range from $363/hour to $475/hour for attorneys with 16-
                 25 years in practice (Dkt. 46-8). See also Renninger v. Phillips &
                 Cohen Assocs., No. 8:10-CV-5-T-33EAJ, 2010 U.S. Dist. LEXIS
                 92736, 2010 WL 3259417, at *2 (M.D. Fla. Aug. 18, 2010)
                 (considering a consumer law attorney fee survey to determine
                 prevailing market rate).

  Id.   Cf. Raimondi v. Zakheim & Lavrar, P.A., 2012 WL 1382255, at *6 (M.D.Fla. 2012)

  (rejecting 2010 version of Report).

          According to the Florida portion of the Survey, the following rates apply to the lawyers

  and this case: Median Rate for Attorneys Handling Class Action Consumer cases in Florida

  generally is $475. That hourly rate increases with experience, as the “Average Hourly Rate for

  lawyers with 16-20 years of experience” is $525. (Consumer Survey Florida Results at 53-54).

          By Region – Tampa (Middle District) is $500 per hour for class action lawyers and $456

  for 16-20 years of experience, and $455 for lawyers with 21-25 years of experience (Consumer

  Survey for Tampa Region Page 209-210). Rates for consumer class action lawyers in Orlando

  charge a median rate of $500, and an Average Hourly rate of $467 for lawyers with 16-20 years

  of experience and $494 for lawyers with 21-25 years of experience. (Consumer Survey, Orlando

  rates page 212-213). Because this case was litigated in Orlando, these rates are most applicable

  and are an additional basis for the hourly rates requested by Class Counsel here.




                                                  13
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 14 of 27 PageID 3212




         6. Whether the fee is fixed or contingent.

         As in most FDCPA cases, the attorney fee at issue here is completely contingent -- not on

  the amount of damages, but on an award by the court or agreement of the opponent. Here Class

  Counsel litigated this matter contingent on its success. This is probably the most important

  Johnson factor for this Court to consider. As Justice Brennan observed in his Blum concurrence:

         Indeed, allowing district courts to award such upward adjustments is entirely
         consistent with the market-based approach to hourly rates that is today reaffirmed
         by the Court. Lawyers operating in the marketplace can be expected to charge a
         higher hourly rate when their compensation is contingent on success than when
         they will be promptly paid, irrespective of whether they win or lose.

  Blum, 465 U.S. at 903, 104 S.Ct. at 1551.

         The fact that the FDCPA includes an attorney fee provision indicates that Congress

  recognized that consumers would be unable to afford to pay their counsel to represent them and

  that such actions should be taken on a contingency fee basis. Class Counsel's decision to take this

  case on a contingency basis further supports the hourly rates and attorney fee they have

  requested because the slightly higher rate requested compensates them for the substantial risk of

  not getting paid at all. It is also worth noting that no payment can be made until the conclusion of

  the case. This matter has been pending for going on 4 years, since 2015.

         Fairly compensating attorneys in class actions is important because absent class actions,

  most individual claimants would lack the resources to litigate, as individual recoveries are often

  too small to justify the burden and expense of litigation. In re Telectronics Pacing Systems, Inc.,

  137 F. Supp. 2d 1029, 1043 (S.D. Ohio 2001) (“Attorneys who take on class action matters serve

  a benefit to society and the judicial process by enabling ... claimants to pool their claims and

  resources” to “achieve a result they could not obtain alone.”). Further, it is not sufficient to just




                                                   14
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 15 of 27 PageID 3213




  be paid the same hourly rate that a paying customer would pay because it does not take into

  account either the risk or the time delay.

         In Johnson, the Fifth Circuit recognized that fees should be sufficient “to enable litigants

  to obtain competent counsel worthy of a contest with the caliber of counsel available to their

  opposition ....” Johnson, 488 F.2d at 719--20. The court observed that “[a]dequate compensation

  [for successful counsel in contingent cases] is necessary... to enable an attorney to serve his

  client effectively and to preserve the integrity and independence of the profession.” Id. The

  Fourth Circuit also recognized the importance of the contingent nature of fees in consumer cases.

  “As an initial matter, contingency fees provide access to counsel for individuals who would

  otherwise have difficulty obtaining representation. Sadly, a plaintiff sometimes has little to offer

  a lawyer other than his personal plight.” In re Abrams & Abrams, 605 F.3d 238, 245 (4th Cir.

  2010). If hourly rates awarded by the Court are unfairly reduced for such work, then lawyers are

  likely to seek other work which provides for less risk at higher hourly rates. If that happens, then

  the purposes underlying the FDCPA will be thwarted.

         Paying class counsel without regard for the contingency risk will eventually lead to the

  end of contingency fee cases. As the Southern District of Florida has observed:

         Generally, the contingency retainment must be promoted to assure representation
         when a person could not otherwise afford the services of a lawyer.... A
         contingency fee arrangement often justifies an increase in the award of attorney's
         fees. This rule helps assure that the contingency fee arrangement endures. If this
         “bonus” methodology did not exist, very few lawyers could take on the
         representation of a class client given the investment of substantial time, effort, and
         money, especially in light of the risks of recovering nothing.

  Behrens v. Wometco Enterprises, Inc., 118 F.R.D. 534, 548 (S.D. Fla. 1988).

         Plaintiff’s counsel willingly provided services to Ms. Baez whether she won or lost her

  case and whether or not they ultimately got paid for their work. While this Johnson factor



                                                  15
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 16 of 27 PageID 3214




  provides no basis here for any substantial change in the lodestar, it provides ample support for

  approval of hourly rates at the higher end of fair market rate continuum.

         7. Time limitations imposed by the client or the circumstances.

         The time limits in this case were only those imposed by the applicable statutes of

  limitations, the Rules, and the constraints of practice. Ms. Baez is required by Fed.R.Civ.P. 54(d)

  to file her motion for attorney’s fees within 14 days of judgment, and to submit a Johnson/Bivins

  factors review as required by the Eleventh Circuit in order to obtain the costs and fees award to

  which she is entitled under 15 U.S.C. § 1692k(a)(3).

         8. The amount involved and the results obtained.

         When determining lodestar within the Eleventh Circuit, the relief obtained should be

  compared to the relief sought in the complaint. The trial court can then adjust the fee based upon

  the results obtained. “If the plaintiff obtained ‘excellent results,’ his attorney should be fully

  compensated for all time reasonably expended on the litigation.” Popham v. City of Kennesaw,

  820 F.2d 1570, 1578–79 (C.A.11 (Ga.),1987). “However, if the plaintiff obtained only ‘partial

  or limited success,’ the court may reduce the lodestar amount if it believes that amount is

  excessive in relation to the plaintiff's relief.” Id. That decision rests in the discretion of the

  district court.” Id. An attorney’s fee award should not be reduced based on the amount of

  damages recovered. City of Riverside v. Rivera, 477 U.S. 561 574, 578, 106 S.Ct 2686, 2696, 91

  L.Ed.2d 466 (1986).

         In Yohay v. City of Alexandria Employees Credit Union, 827 F.2d 967 (4th Cir. 1987),

  the Fourth Circuit addressed the issue of proportionality between the consumer’s recovery and

  the amount of attorney’s fees to be awarded in a Fair Credit Reporting Act case. In rejecting an

  argument by the defendant urging proportionality to the amount recovered, the court stated:



                                                  16
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 17 of 27 PageID 3215




         Proportionality of attorney’s fees to the amount recovered is not required in every action
         brought pursuant to the FCRA. Since there will rarely be extensive damages in an FCRA
         action, requiring that attorney’s fees be proportionate to the amount recovered would
         discourage vigorous enforcement of the Act.
  Id. at 974. This Court has rejected proportionality for the same reasons in FDCPA cases. See,

  Renninger v. Phillips & Cohen Associates, Ltd., 2010 WL 3259417, at *3 (M.D. Fla.,2010)

         Here, Class Counsel received the most that it could possibly be awarded under the

  FDCPA. First, the Complaint asserted that Sections 1692(e)(2)(A), (10), and 1692(f). (Doc. 1,

  Complaint at 44-46). The jury found all three sections of the FDCPA were violated by LTD.

  (Doc. 123, Verdict Form). In addition, the jury awarded the statutory maximum to Plaintiff Baez

  individually and to the class pursuant to Section 1692(f)(A) and (B). Where the jury awards the

  maximum amount that the statute will allow and finds all three sections of the FDCPA to have

  been violated, the results obtained must be considered to be exceptional.

         9. The experience, reputation and ability of the attorneys.

         Plaintiff and the Class were represented by four attorneys in this case from the law firm

  of Varnell & Warwick, P.A.; Janet R. Varnell, Brian W. Warwick, Steven T. Simmons, Jr. and

  David Lietz. Karen Stroly is a paralegal at the firm who also spent time on this matter.     The

  background and experience of these attorneys justifies rates ranging between $300 and $500 per

  hour. As Class Counsel shows above in its discussion of its reasonable hourly rates, the lawyers

  of Varnell & Warwick are some of the “most ethical, experienced and sophisticated attorneys in

  the consumer protection bar.” Rheingold Declaration, Exhibit H. The accolades bestowed upon

  these attorneys, including the 2018 Public Justice Trial Lawyer of the Year award, is further

  evidence that Varnell & Warwick has an unparalleled reputation in the field of consumer

  protection law.




                                                  17
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 18 of 27 PageID 3216




         10. The undesirability of the case.

         Taking on debt collectors like LTD who are systematically seeking to take advantage of

  people by collecting on time barred debts where the dunning letters are misleading but not

  necessarily on the face of the document is not “desirable.” Further, the prospect of taking on

  such litigation and incurring the cost of issuing notice to the class and having to wait for several

  years before getting paid also makes the case less desirable.

         In addition, this case has been rendered completely undesirable by recent communication

  from LTD and its counsel, apprising Plaintiff’s counsel that LTD does not have the funds to pay

  either the class judgment or the attorneys’ fees and costs. See 1/21/19 Email from LTD Counsel,

  Exhibit J. Despite apparently having a net worth of over $5 million at the time of trial, LTD now

  contends that it is too broke to pay Ms. Baez, too broke to pay the Class, and too broke to pay

  Plaintiff’s counsel. Getting Ms. Baez and the Class paid is now going to require extensive

  collection action, which is inherently undesirable.

         11. The nature and length of the professional relationship with the client.

         Class Counsel was retained particularly for pursuit of this claim in federal court on

  specialized consumer protection law issues.       Their employment was sought because of their

  legal abilities and reputation in this area of the law, and in class action litigation in particular.

  However, this Johnson factor is in some respects inapplicable or neutral to an attorney whose

  representation is limited to consumer protection claims, which are transactional, and not

  ongoing, matters.

         12. Awards in similar cases.

         Attached as Exhibit K is a chart of similar cases in which courts (including many Florida

  courts) have recently approved attorney fee awards for Class Counsel within the past three years.



                                                   18
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 19 of 27 PageID 3217




  In each case, the trial court approved a class action settlement that included an attorney fee

  award to Varnell & Warwick at hourly rates at or above $450 per hour in cases involving

  consumer protection violations under various fee shifting statutes. (See Exhibit L, Compilation

  of Orders Approving Rates in the above cases.)

         Furthermore, Courts within the Middle District of Florida have been awarding hourly

  rates at or near $400 per hour in basic FDCPA or other non-complex cases since at least 2009.

  Stone v. Nat'l Enterprise Sys., No. 6:08–cv–1523–Orl–22GJK, 2009 WL 3336073, at *2, 5

  (M.D.Fla. Oct.15, 2009) ($394.00 per hour reasonable for attorney with fifteen years of

  experience); Cook v. Law Offices of Forster & Garbus, 2010 WL 4941439, at *3

  (M.D.Fla.,2010) (citing Stone and its rate of $394). Last month, a Florida state court found $400

  per hour to be reasonable for a plaintiff’s attorney in an individual FCCPA debt collection case

  that ended in settlement:

         Having reviewed the evidence presented, the Court finds that the hourly rate for
         attorney N. James Turner of $400 per hour is reasonable under the factors set
         forth in Florida Rule of Professional Conduct 4-1.5(b)(l)(A)-(H), Florida Patient's
         Compensation Fund v. Rowe, 472 So. 2d I 145 (Fla. I 985), and Standard
         Guaranty Insurance Co. v. Quanstrom, 555 So.2d 828 (Fla. 1990).

  Garner v. Frontier Communications Corporate Services, Inc., Case No. 2017-SC-12908-O,

  County Court for the Ninth Judicial Circuit in and for Orange County, Florida (November 13,

  2018) (order attached hereto as Exhibit M). Notably, the Garner case was brought on behalf of

  individuals, and was not a class action, making it far less complex than this case.

         “Judges within this District have approved hourly rates ranging from $275.00 to $394.00

  per hour as reasonable for attorneys with more than fifteen years' experience in FDCPA cases.”

  Tacoronte v. Cohen, 2014 WL 5473567, at *4 (M.D.Fla.,2014), citing Cook v. Law Offices of

  Forster & Garbus, No. 6:10–cv–934–Orl–28KRS, 2010 WL 4941439, at *3 (M.D.Fla. Nov.3,



                                                   19
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 20 of 27 PageID 3218




  2010) (citing authority within the District). In Diperna v. Geico General Ins. Co., Case No.

  6:12–cv–687–Orl–36KRS, Doc. 204, report and recommendation adopted in part and rejected

  in part by 2016 WL 4158553 (M.D. Fla. Aug. 4, 2016), where the court set the hourly rate for

  counsel with 21 years' experience at $400 per hour, counsel with 7 and 10 years' experience at

  $225 per hour, and a paralegal at $100 per hour). However, none of these cases were class

  actions that were tried to a jury. In fact, Class Counsel can find no FDCPA class action that was

  tried to a jury where attorney fees were awarded by the Court. Normally such cases are settled.

           In the 2010 case of Hepsen v. J.C. Christensen & Assocs., Inc., 394 F. App’x 597, 599

  (11th Cir. 2010), the Eleventh Circuit affirmed an hourly rate of $300 per hour for an individual

  FDCPA case. This case is almost 9 years old and was an individual action not a class action. See

  also Titus v. Commercial Recovery Sys., Inc., No. 8:13-cv-00567-T-27AEP, 2014 WL 55016 at

  *4 (M.D. Fla. Jan. 7, 2014) ($350 per hour a reasonable hourly rate for FDCPA default judgment

  individual case). In 2017, this same $350 per hour rate was approved in Hering v. Halsted Fin.

  Servs., LLC, No. 8:17-CV-1439-T-33MAP, 2017 WL 4355626, at *6 (M.D. Fla. Oct. 2, 2017).

  However, that case was before the Court on default judgment where the defendant failed to

  answer and it was not a class action. There is no more simple set of facts in an FDCPA case than

  that.

           Similarly, the Orlando Division of this Court noted that hourly rates of $350 per hour had

  been approved in this judicial district for “straight forward” non-class FDCPA and FCCPA

  cases:

           This was a straight forward FDCPA and FCCPA case. A review of similar cases
           throughout this District reveals that courts award between $100.00 and $350.00
           per hour for attorneys and between $95.00 and $100.00 per hour for paralegals.




                                                   20
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 21 of 27 PageID 3219




  Alston v. Summit Receivables, No. 617CV1723ORL31DCI, 2018 WL 3448595, at *10 (M.D.

  Fla. June 27, 2018), report and recommendation adopted, No. 617CV1723ORL31DCI, 2018 WL

  3436789 (M.D. Fla. July 17, 2018). Again, the motion before the court that warranted $350 per

  hour in Alston was a simple motion for default judgment. Plaintiff’s counsel in that case had only

  to file a complaint, perfect service and file for default when no answer was filed. This case is not

  remotely analogous to the Alston case.

         The closest case to this one is North Star Capital Acquisitions v. Krig, 2011 WL 65662 at

  *6 (M.D. Fla. Jacksonville Division January 10, 2011), because it involved a debt collection

  letter class action. However, that case involved a collection letter that was sent with a summons

  and offered to stipulate to an offer of judgment to avoid having to go to court. The case turned

  on the interpretation of the letter on its face. Despite the simple nature of the case, this Court

  approved an hourly rate of $350 per hour nearly 8 years ago. This case was far more complex,

  went to trial, and then on to appeal. Just because the prior cases involved the FDCPA does not

  mean that the hourly rate provided therein should be applied across the board to all FDCPA

  cases, not all of which are sui generis. Determining attorney fees through such a method fails to

  appropriately take into account the Johnson factors which are to be considered under each

  individual case. When looking at “similar” FDCPA cases, the cases cited above should be

  viewed as a jumping off point, due to the significantly more complex nature of this FDCPA case.

         Also, apropos of Class Counsel’s point that appellate work is its own special animal, the

  Circuit Court, Fourth Judicial Circuit in and for Duval County, Florida recently approved

  appellate rates at $800 per hour. Michelle Botchey v. Daniel Rombola and Maria Hernandez,

  2012 WL 7809963 (Fla.Cir.Ct.). (See Exhibit J, Order Granting Plaintiff’s Motion for Awarding

  of Attorneys’ Fees and Costs Pursuant to Proposal for Settlement).



                                                  21
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 22 of 27 PageID 3220




         Class Counsel is asking for a modest increase from the $400 awarded in FDCPA cases

  nearly a decade ago to $500 in this case, because the case required class certification, a full jury

  trial on the merits, and a federal court appeal. Moreover, it is not unreasonable to increase the

  rates over time to accommodate for normal inflation.           If a rate of $400 per hour was

  “reasonable” in 2010, lawyers practicing within the Orlando area are subject to the normal

  increases in expenses just like everyone else. To cap their hourly rate at $400 per hour simply

  because that was the rate approved in the past would punish Class Counsel by locking them into

  8 or 9-year-old rates.

         Accordingly, the lodestar calculation for the award of attorney’s fees to Class Counsel in

  this matter for the time expended by all counsel of record totals $253,650.00 in attorney fees,

  and should be approved by this Court.

         III.    CLASS COUNSELS’ COSTS ARE REASONABLE AND SHOULD BE
                 AWARDED

         In addition to the attorney’s fees set forth above, Class Counsel also seeks reimbursement

  of $23,042.22 in litigation costs under 28 USCA §.           (See Exhibit N, Bill of Costs with

  Supporting Documents). Class Counsel’s recoverable costs are listed in detail for this Court’s

  review. The largest expense in this case was sending notice to the class. Dahl Administration

  issued Notice at a cost to Class Counsel of $16,890.24. Id. The Supreme Court has stated that

  “The usual rule is that a plaintiff must initially bear the cost of notice to the class. Eisen v.

  Carlisle and Jacquelin, 94 S.Ct. 2140, 2153, 417 U.S. 156, 178 (U.S.N.Y. 1974) (emphasis

  added). By inclusion of the word “initially,” the Court inherently recognized that such costs are

  indeed recoverable by a successful class action Plaintiff.




                                                  22
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 23 of 27 PageID 3221




             Additionally, Class Counsel had to travel to Texas for the depositions of LTD’s

  Corporate Representatives. However, these costs are not recoverable under § 1920, but are listed

  to inform the Court of additional case expenses that were incurred but not recouped.

             For the reasons set forth herein, Class Counsels’ Costs of $23,042.22 should be awarded

  by this Court. Class Counsel will incur additional time and expense in order complete the

  resolution of this case, including but not limited to distribution of their pro-rata share of the

  Judgment to the Class. Such additional time and expenses are compensable. See Haitian Refugee

  Center v. Meese, 791 F.2d 1489, 1500-01 (11th Cir. 1986).

             IV.    INCENTIVE AWARD TO PLAINTIFF BAEZ

             Plaintiff also requests a class representative incentive award for Liznelia Baez of

  $2,500.00. Plaintiff proposes that this incentive award be paid out of the common fund of

  statutory damages ($49,361.29), before it is awarded to the class. This incentive fee award is

  reasonable, given Ms. Baez’s contributions to this case.

             This Court has previously articulated the legal standards under which requests for

  incentive awards are evaluated. Palmer v. Dynamic Recovery Sols., LLC, No. 6:15-CV-59-ORL-

  40KRS, 2016 WL 2348704 (M.D. Fla. May 4, 2016). As this Court noted, incentive awards are

  frequently approved in class actions where the plaintiff was extensively involved in discovery

  and litigation activities, and are also regularly approved where the plaintiff achieved substantial

  benefits for the class. Palmer, 2016 WL 2348704, at *9. In Palmer, this Court favorably cited

  Good v. Nationwide Credit, Inc., No. 14-4295, 2016 WL 929368, at *14–15 & n.5 (E.D. Pa.

  Mar. 14, 2016), a case where an incentive award for each plaintiff in FDCPA case was approved.

  Good is similar to this case, in that the results achieved were the maximum amount allowed by

  statute.



                                                   23
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 24 of 27 PageID 3222




         Moreover, unlike Palmer where the proposed settlement and incentive award was

  rejected by this Court, achieving a verdict that finds LTD’s collection letters to be deceptive and

  misleading has the practical effect of enjoining LTD and all other debt collectors from sending

  such letters to Florida consumers in the future (or to do so at grave risk of being successfully

  sued for so doing). In Palmer, the proposed settlement that was rejected allowed “Defendants to

  continue using the dunning letters which Plaintiff alleges violates the FDCPA. Palmer, 2016 WL

  2348704, at *10. That is the exact opposite of this case, where Ms. Baez’s verdict on behalf of

  the class establishes a bright line in the sand that debt collectors can only cross at their peril.

  This is a significant victory for Florida consumers, achieved through Ms. Baez’s efforts.

         The decision of a sister court in the Southern District of Florida in Allapattah Servs., Inc.

  v. Exxon Corp., 454 F. Supp. 2d 1185 (S.D. Fla. 2006) is particularly instructive here, because it

  was also a class action case that was litigated to judgment, rather than being settled. As such,

  there is not the same risk of collusion between the class representative and class counsel that the

  court must guard against in assessing the propriety of an incentive award. “However, the need

  for structural safeguards against collusion does not apply to cases like this one that have been

  litigated to judgment. There is no uncertainty about whether the Class Representatives in this

  case sought the maximum recovery for the class.” Allapattah, 454 F. Supp. 2d at 1219–20.

         Allapattah is also instructive because it was a case where the incentive award was

  requested after the case was tried to verdict, where no incentive award had been previously

  requested. Despite Defendants’ “pre-objection” to this incentive award (lodged as a part of its

  objection to Plaintiff’s Proposed Final Judgment), this is indisputably appropriate. Federal

  appellate courts have confirmed that incentive awards are typically sought after verdict.




                                                  24
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 25 of 27 PageID 3223




  Rodriguez v. W. Publ'g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009) (“Awards are generally

  sought after a settlement or verdict has been achieved”).

         The case cited by LTD, Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d 1334 (S.D.

  Fla. 2007), in entirely inapposite. Pinto was a class action settlement, not a verdict. Thus, the

  notice could contain the total amount of the settlement, the attorneys’ fees and costs requested,

  and the proposed incentive awards. LTD is comparing apples to oranges in its objection.

         Liznelia Baez played a substantial role in this litigation. This is not a case where lawyers

  inappropriately recruit a plaintiff to serve as a “figurehead” for a lawsuit the lawyers themselves

  want to file and settle. In contrast, Ms. Baez’s brought LTD’s conduct to the attention of the

  lawyers, and she fully participated in the case by working closely with counsel. She spent hours

  discussing the case with her lawyers, reviewed her files for documents, had to endure being

  deposed, had to be prepared for her trial testimony, and had to testify at trial.     She had to be

  reminded of her own temporary financial difficulties, and had to bear being characterized as a

  person who doesn’t pay her debts.

         Additional reasons support the case for compensating Ms. Baez here. Because this case

  was tried (and Ms. Baez came to court for trial on two consecutive weeks), and not initially

  settled, Ms. Baez proved her fidelity to the Class over the course of this fiercely-defended

  litigation. It must be noted that Ms. Baez had to work overnight on the night prior to the trial, and

  got virtually no sleep prior to trial. She had to endure the questions of family and friends as to

  why she was serving as the class representative in a case that on its face didn’t appear to provide

  her with any great benefit. Yet, she persisted, took this case to trial, and won on behalf of over

  34,000 Floridians. As the Southern District wrote in Allapattah:

         The interests of the Class, such as here, are better served when they are presented
         by vigilant, competent and independent class representatives who actively monitor

                                                   25
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 26 of 27 PageID 3224




         class counsel and the conduct of the litigation. Moreover, where lawyers are
         rewarded for their risk and efforts on behalf of a class, but class representatives are
         not, there is little incentive for class representatives to serve as active client
         participants in the litigation, thus negating the “adequate representation” safeguard
         of Rule 23 and transferring all decision-making responsibility to counsel.

  Allapattah, 454 F. Supp. 2d at 1221–22. As a result, the modest incentive award of $2,500.00 is

  fully justified, under the facts and circumstances of this case.

         V.      CONCLUSION

         The Court should grant the instant motion, and award Attorney Fees of $253,650.00,

  costs of $23,042.22; and an Incentive Award to Ms. Baez of $2,500.00.

                                   CERTIFICATE OF COUNSEL

         Pursuant to Local Rule 3.01(g), Counsel for Plaintiff has conferred with Counsel for

  Defendant regarding this motion. Counsel for Defendant states they oppose the relief sought in

  this motion.

  DATED: JANUARY 21, 2019                VARNELL & WARWICK, P.A.
                                         /s/ Brian W. Warwick
                                         BRIAN W. WARWICK, FBN: 0605573
                                         JANET R. VARNELL, FBN: 0071072
                                         DAVID K. LIETZ (ADMITTED PRO HAC VICE)
                                         P.O. Box 1870
                                         Lady Lake, Florida 32158
                                         Telephone: (325) 753-8600
                                         jvarnell@varnellandwarwick.com
                                         bwarwick@varnellandwarwick.com
                                         dlietz@varnellandwarwick.com
                                         kstroly@varnellandwarwick.com

                                         Michael Tierney, P.A.
                                         Michael Tierney, FBN: 643475
                                         918 Beard Avenue
                                         Winter Park, Florida 32789
                                         Telephone: (407) 740-0074
                                         Michael@tierneylaw.us


                                         Attorneys for Plaintiff and the Class

                                                   26
Case 6:15-cv-01043-PGB-DCI Document 173 Filed 01/21/19 Page 27 of 27 PageID 3225




                                 CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on this 21st day of January, 2019, I electronically filed the
  foregoing with the Clerk of the Court using CM/ECF system, which will send a notice of
  electronic filing to the following:

  GOLDEN SCAZ GAGAIN, PLLC
  DALE T. GOLDEN, ESQ.
  201 North Armenia Avenue
  Tampa, Florida 33609-2303

  Counsel for Defendant

                                                   /s/ Brian W. Warwick
                                                    Brian W. Warwick




                                              27
